Appellant was prosecuted under the name of Gus Ward. There was no evidence that his name was not as *Page 526 
charged in the information. The presumption of law therefore is that Gus was the given name of appellant.
Upon the trial of this cause the state introduced in evidence a certified copy of a United States internal revenue license issued to J.G. Ward to conduct the business of retail liquor dealer in the city of Oklahoma. To the introduction of this evidence counsel for appellant objected and excepted to the action of the court in overruling the same. There was no testimony that Gus Ward and J.G. Ward were one and the same person, or that Gus Ward was in any manner connected with J.G. Ward. In the absence of such testimony this certificate was clearly inadmissible. As it was material, and directly involved a vital question in this case, its admissibility in evidence was reversible error.
The judgment of the lower court is therefore reversed, and the cause is remanded for a new trial.
ARMSTRONG, P.J., and DOYLE, J., concur.